             Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 1 of 15



Richard M. Garbarini (RG 5496)
GARBARINI FITZGERALD P.C.
250 Park Ave, 7th Floor
New York, New York 10177
Phone: (212) 300-5358
Fax: (888) 265-7054

Attorney for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 BEYOND COMICS HOLDINGS, LLC,                                     Case No.: 19-cv-9523

                                    Plaintiff,                     ECF CASE

                         v.                                        COMPLAINT AND JURY DEMAND
                                                                   FOR DAMAGES FOR COPYRIGHT
 ,                                                                 INFRINGEMENT
 ALPHA GROUP US, LLC,
                                     Defendant.
 --------------------------------------------------------------x

        Plaintiff BEYOND COMICS HOLDINGS, LLC (“BEYOND”), by and through the

undersigned counsel, brings this Complaint and Jury Demand against defendant ALPHA

GROUP US, LLC (“AGUS”) for damages based on copyright infringement and related claims

pursuant to the Copyright Act and Copyright Revisions Act, 17 U.S.C. §§ 101, et seq. (“the

Copyright Act” or “Act”), trademark infringement pursuant to Section 43(a) of the Lanham Act,

15 U.S.C. § 1125, and Reverse Confusion under the Lanham Act. Plaintiff alleges below, upon

personal knowledge as to itself, and upon information and belief as to other matters so indicated.

                                             INTRODUCTION

        1.       In 1993 plaintiff created a character under the trademark and tradename

Ravedactyl (“RAVEDACTYL”). Plaintiff copyrighted the visual aspects of the RAVEDACTYL

character the same year, U.S. Copyright Registration No. VAu 283-757. Exhibit 1.
             Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 2 of 15



        2.       Plaintiff has used the RAVEDACTYL tradename in commerce from 2012 to

present in numerous award-winning anime videos, action figures, and comic-books. Plaintiff has

invested a significant amount of money in marketing the RAVEDACTYL trademark world-

wide.

        3.       In late 2017 plaintiff created a proto-type of the RAVEDACTL action figure (the

“RAVEDACTYL FIGURE”), which was then extensively marketed at trade-shows and Comic-

Con’s throughout the United States and the World.

        4.       In 2018 plaintiff marketed its RAVEDACTYL FIGURE on the box of its sold out

action figures Clio and Tricity. See Exhibit 2.

        5.       The interest by toy sellers in the RAVEDACTYL FIGURE was surprisingly low.

        6.       Plaintiff recently learned that in or about January 2018, defendant, a large action

figure and toy dealer, released a similar action figure called Revadactyl (the “REVADACTYL

FIGURE”) and created a television program with the infringing Revadactyl trademark and visual

elements of plaintiff’s copyrighted RAVEDACTYL (the “REVADACTYL VIDEOS”).

Defendant merely switched the “e” and “a” in plaintiff’s registered incontestable trade name

“RAVEDACTYL” to create the Infringing trade-name “Revadactyl”.

        7.       The confusion in the market place destroyed interest in plaintiff’s

REVADACTYL FIGURE. Toy dealers didn’t want to purchase a figure from a small

independent dealer like plaintiff, when it was already selling the infringing REVADACTYL

FIGURE from a huge toy conglomerate like defendant.

        8.       Defendant infringed plaintiff’s incontestable trade-mark pursuant to Section 43(a)

of the Lanham Act, and infringed plaintiff’s exclusive right to copy, creative derivatives,

publicly display, and distribute its copyrighted visual works pursuant to Section 106 of the Act.




                                                   2
             Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 3 of 15



Defendant’s actions satisfy the reckless disregard standard of Section 504(c)(2) of the Act

entitling plaintiff to enhanced damages.

                                  JURISDICTION AND VENUE

        9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal

question jurisdiction) and 1338(a) (jurisdiction over copyright actions). This Court has subject

matter jurisdiction under section 39 of the Lanham Act, 15 U.S.C. § 1121.

        10.      A plaintiff may bring a case in: “(2) a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred. . . ;or (3) if there is no district in

which an action may otherwise be brought . . . a judicial district in which any defendant is

subject to the court’s personal jurisdiction with respect to such action.”28 U.S.C. § 1391(b)(1)-

(3).

        11.      At bar, a substantial part of the events or omissions giving rise to the claim

occurred in this Judicial District.

        12.      CPLR § 302 (a)(3) authorizes this Court to exercise jurisdiction over

nondomiciliaries who commit a tortious act without the state causing injury to person or property

within the state, except as to a cause of action for defamation of character arising from the act, if

it: (i) regularly does or solicits business, or engages in any other persistent course of conduct, or

derives substantial revenue from goods used or consumed or services rendered, in the state, or

(ii) expects or should reasonably expect the act to have consequences in the state and derives

substantial revenue from interstate or international commerce.

        13.      Defendant reproduced, distributed, and publicly displayed the copyrighted image

and trade-name at issue without license or authority from California. This is a tortious act

committed without the state.




                                                    3
          Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 4 of 15



        14.      This Court has personal jurisdiction over , on information and belief, (a) AGUS has

marketed, distributed, offered for sale, and/or sold the Infringing Figure, and Infringing Video under

a nearly identical trade name to persons within the State of New York; (b) AGUS regularly transacts

and conducts business within

        15.      Upon information and belief, a significant amount of defendant’s revenue is

generated by national port associations, including port associations in New York City.

        16.      Defendant marketed the Infringing REVADACTYL FIGURE at the 2018 and

2019 New York Toy Fairs.

        17.      Defendant marketed the Infringing REVADACTYL FIGURE at the 2018 and

2019 Comic-Cons.

        18.      The Infringing REVADACTYL FIGURE is sold throughout the State of New

York and in this Judicial District.

        19.      The Infringing REVADCTYL VIDEOS have been posted on YouTube and

marketed to this Judicial District.

        20.      Defendant obviously derives substantial revenue from this Judicial District.

        21.      The copyright and trademark owner resides in New York, NY, and the injury was

felt in this Judicial District.

        22.      Defendant was served with a notice to cease and desist, but refused. It was, and

is, aware that its tortious acts have had consequences in this state. Further, defendant derives

substantially all of its revenue from interstate or international commerce.

        23.      Jurisdiction is conferred over defendant pursuant to CPLR 302(3)(i) and (ii).

                                           DUE PROCESS

        24.      There are no due process concerns in light of the fact that defendant committed an

intentional tort that it knew had an effect in this Judicial District.


                                                    4
          Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 5 of 15



        25.    Defendant frequently contracts to sell the Infringing Figure in this Judicial

District such that it reasonably knows it may be haled into this forum.

                                             PARTIES

        26.    Plaintiff BEYOND COMICS HOLDINGS, LLC,. is a Delaware limited liability

company with a headquarters located in 308 West 104th St., New York, NY 10025.

        27.    Defendant ALPHA GROUP US, LLC is a California limited liability company

with a headquarters located at 2100 Grand Ave, 5th Floor, El Segundo, California 90245.

                                                FACTS

        28.    Plaintiff is the beneficial owner of the visual materials at issue titled

RAVEDACTYL - U.S. Copyright Registration No. VAu 283-757. See Exhibit 1.

        29.    On June 10, 2002, the application for trade-mark protection for the trade-name

RAVEDACTYL was submitted to the United States Patent and Trade Mark Office (the

“USPTO”).

        30.    On April 11, 2006 the trade name RAVEDACTYL was registered by the USPTO,

and submitted for opposition.

        31.    On April 10, 2011 the trade name RAVEDACTYL was deemed incontestable.

                                 HISTORY OF RAVEDACTYL

        32.    Created in 1993, the visual aspects of plaintiff’s RAVEDACTYL character

received copyright protection – U.S. Copyright Registration No. VAu 283-757, in the same

year.

        33.    Between 2001 and 2019, it was featured each year at multiple trade-shows and

Comic-Con’s throughout the United States including the San Diego Comic-Con and New York

Comic-Con. See Exhibit 3.




                                                  5
         Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 6 of 15



       34.     The RAVEDACTYL character appeared with the great Stan Lee at the New York

Comic-Con. See Exhibit 4.

       35.     In September 2002, nearly 300,000 individual issues of a trading card featuring

the RAVEDACTYL trademark and character were distributed by Wizard magazine.

       36.     The RAVEDACTYL trademark and character were featured in the 2002 comic

book “Civilian Justice”, which was distributed in the United States, Canada, England, Japan, and

marketed worldwide on-line.

       37.     In 2003, the RAVEDACTYL live-action short film won the short film award at

the New York International Independent Film and Video Festival. The short film featured

Grammy award winning rapper and actor Coolio, Donald Faison star of NBC’s Scrubs and the

movies Clueless and Kickass 2, and David Proose, Darth Vader in the original Star Wars Trilogy

(Episodes IV, V, VI).

       38.     At the 2003 License Show at the Jacob Javitz Center, the RAVEDACTYL

CHARACTER appeared in an advertisement as well as a featured article in License Magazine.

The License Magazine advertisement and article was distributed to more than 100,000

individuals at the convention.

       39.     The RAVEDACTYL trademark and character were previewed in a 2010 New

York Comic-Con comic book titled “Geikedo vs. Codename Justice”. The comic book was also

marketed worldwide on-line.

       40.     In 2012 the RAVEDACTYL trademark, and character as well as the

RAVEDACTYL FIGURE, were featured on the television shows Ice Loves Coco (a television

show on E Entertainment Television; Comic-Book men on AMC, Fox and on CNBC’s Buried

Treasure).




                                               6
         Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 7 of 15



       41.    From 2012 to present the RAVEDACTYL trademark and character have been

featured on the IMDB page for the hit television show Comic-Book Men.

       42.    In 2012 the RAVEDACTYL trademark and character were featured in the Comic-

Con edition of Geikedo.

       43.    In November 2014, the short animated film “Ravedactyl vs. Code-Name Justice”

won the HBO sponsored UAS award.

       44.    In late 2017, the RAVEDACTYL FIGURE proto-type was produced by Phicen

Ltd. TB League, and marketed extensively world-wide.

       45.    The mark and the RAVEDACTYL FIGURE were featured at the Shanghai

Comic-Con, New York Comic-Con and marketed worldwide.

       46.    In 2017 the RAVEDACTYL trademark, character, and figure appeared on the

back of the box for the “Clio” action figure which sold-out world-wide. See Exhibit 5.

       47.    The RAVEDACTYL character appears as the scepter for the sold-out action-

figure “Clio”. See Exhibit 6.

       48.    In 2018 the sold-out “Tricity” action figure featured the RACEDACTYL

CHARACTER and trade name on the cover of the box. “Tricity” was marketed and sold world-

wide. See Exhibit 7.

       49.    In 2018, the comic-book “Geikedo” prominently featured the RAVEDACTYL

trademark and character. Geikedo also had an advertisement for the RAVEDACTYL FIGURE

and was distributed to every comic book store world-wide by Diamond, the distributer for

Marvel and DC. See Exhibit 8.




                                               7
          Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 8 of 15



                                     THE INFRINGEMENTS

       50.     Defendant market its goods as REVADACTYL. See below.




       51.     In early 2018, defendant released a very similar action figure under the name

Revadactyl (the “REVADACTYL FIGURE”). Defendant also released scores of animated

shorts featuring the infringing REVADACTYL mark and character.

       52.     This is a violation of plaintiff’s exclusive right to copy, distribute, create

derivative works, and publicly display the copyrighted visual aspects of the RAVEDACTYL

character pursuant to 17 U.S.C. § 106.

       53.     The REVADACTYL trademark and the RAVDECTYL trademark: (i) are sold in

the identical space, (ii) for the same goods, (iii) the marks are nearly identical, (iv) the marks

sound nearly identical, (v) have the same meaning, and (vi) the REVADACTYL mark is likely

to cause, and has caused, confusion in the market-place.

       54.     Defendant has violated plaintiff’s trademark rights pursuant to Section 43 of the

Lanham Act.




                                                  8
         Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 9 of 15



                   THE REVADACTYL AND RAVEDACTYL FIGURES

       55.     Defendant’s REVADACTYL FIGURE mimics the red body and glowing green

eyes of plaintiff’s RAVEDACTYL FIGURE. See below.

 Plaintiff’s RAVEDACTYL FIGURE             Defendant’s REVADACTYL FIGURE




       56.     Defendant has violated plaintiff’s exclusive right to copy, distribute, create

derivative works, and publicly display as set forth in the Copyright Act, 17 U.S.C. § 106.

       57.     Defendant’s low quality goods has substantially impaired plaintiff’s good will.


                                                 9
         Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 10 of 15



       58.      The confusion created by defendant in the market-place violated Section 43 of the

Lanham Act.

                             THE INFRINGING VISUAL WORKS

       59.      Defendant also released visual short films which uses the trademark and

copyrighted visual elements of plaintiff’s RAVEDACTYL character. See below.

             Plaintiff’s REVADACTYL VISUAL               Defendant’s RAVADACTYL VISUAL
                           MEDIA                                       MEDIA




       60.      The use of the REVADACTYL trademark in each of defendant’s visual works

constitutes a violation of Section 43 of the Lanham Act.

       61.      Defendant’s use of very similar visual elements is a violation of plaintiff’s

exclusive right to copy, distribute, create derivative works, and publicly display as set forth in the

Copyright Act, 17 U.S.C. § 106.



                                                 10
         Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 11 of 15



        62.     This alone entitles plaintiff to enhanced damages pursuant to 17 U.S.C. 504(c)(2).

        63.     Defendant blatantly disregarded to license the Copyrighted Image prior to

commercial use, and had no authority at any time to create a derivative image. This also entitles

plaintiff to enhanced damages pursuant to 17 U.S.C. 504(c)(2).

        64.     Defendant has infringed plaintiff’s right to copy, distribute, create derivative

works, and publicly display the Copyrighted Image pursuant to 17 U.S.C. § 106. Plaintiff is

entitled to its actual damages, as well as defendant’s profit in excess of plaintiff’s actual

damages. Alternatively, plaintiff may elect an enhanced statutory damage of as much as

$150,000 but in no case less than $30,000, plus its reasonable attorneys’ fees, costs, pre/post

judgment interest.

                                  FIRST CLAIM FOR RELIEF
                                 COPYRIGHT INFRINGEMENT
                                     17 U.S.C. §§ 101 et seq.

        65.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

set forth here at length here.

        66.     It cannot be disputed that the plaintiff has a valid, registered copyright, and owns

all rights to the REVADACTYL character.

        67.     Defendant without license or authority from plaintiff, reproduced, created a

derivative image, publicly displayed the derivative, and distributed the unlicensed derivative of

plaintiff’s REVADACTYL character.

        68.     Defendant copied, created a derivative work, publicly displayed the derivative,

and distributed the unlicensed derivative of plaintiff’s REVADACTYL character solely for the

purpose of commercial gain.

        69.     A demand was made for defendant to cease and desist. Exhibit 9.




                                                  11
         Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 12 of 15



        70.     Defendant has refused to cease and desist.

        71.     Should plaintiff elect an award of statutory damages, only an award at the top of

the statutory scale will serve as a deterrent to defendant.

        72.     At all times relevant to this Complaint, defendant’s use of the REVADACTYL

character, and the unlicensed derivative of the REVADACTYL character was not used for

criticism, comment, news reporting, teaching, scholarship, or research.

        73.     At all times relevant to this Complaint, defendant’s use was not transformative.

Defendant elected to reproduce, created a derivative image, publicly displayed the derivative,

and distributed the unlicensed derivative of plaintiff’s REVADACTYL character, using the

entirety of the REVADACTYL character, without a license.

        74.     As a direct and proximate result of defendant’s unlicensed actions and omissions,

defendant infringed plaintiff’s exclusive rights to the REVADACTYL character as set forth in

Section 106 of the Act. Plaintiff has incurred damages, and requests an award of plaintiff’s

actual damages, and defendant’s profits in excess of plaintiff’s actual damages. Plaintiff may

also elect to recover a statutory damage award. Defendant’s acts were in reckless disregard of

plaintiff’s rights, and plaintiff is entitled to enhanced damages of up to $150,000 pursuant to 17

U.S.C. § 504(c)(2).

                               SECOND CLAIM FOR RELIEF
                                CONFUSION PURSUANT TO
                             SECTION 43 OF THE LANHAM ACT

        75.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

set forth at length here.

        76.     Section 43(a) similarly prohibits any person from “us[ing] in commerce,” in

connection with any goods or services, "any word, term, name, symbol, or device, or any




                                                 12
         Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 13 of 15



combination thereof . . . which . . . is likely to cause confusion, or to cause mistake, or to deceive

. . . as to the origin, sponsorship, or approval of his or her goods [or] services . . . by another

person . . . ." 15 U.S.C. § 1125(a)(1).

                a. Plaintiff invested a great deal in the strength of its mark and RAVEDACTYL

                    is highly distinctive. The RAVEDACTYL mark is a registered, incontestable

                    mark, and it is thus presumptively distinctive.

                b. Defendant and plaintiff’s mark are nearly identical. Defendant merely

                    reversed the “a” and “e” in plaintiff’s mark. The mark's overall impression on

                    a consumer is likely to cause confusion. The marks sound the same, look the

                    same, are used for the same products, sold in the same area, and to the same

                    consumers.

                c. The marks are used in the identical areas of commerce. They are used in

                    identical geographic proximity and market proximity

                d. There has been actual consumer confusion. At nearly every trade show

                    purchasers and consumers have brought up that they have confused the goods.

                e. Here, defendant clearly acted in bad faith or was otherwise reprehensible in

                    adopting the mark. There is no chance defendant did not know of plaintiff’s

                    mark or discovered it in a trademark search.

                f. The quality of the defendant’s products is atrocious; and the relevant

                    consumer group is children and not sophisticated.

        77.     Based on the above, defendant has created confusion in the marketplace.

        78.     Plaintiff is entitled to an injunction stopping defendant from any further use of the

REVADACTYL mark, and recalling all goods currently on the market.




                                                   13
          Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 14 of 15



         79.    Plaintiff is also entitled to (1) an accounting of an infringer’s prof-its (i.e., money

the infringer made from the infringement), (2) the actual damages plaintiff sustained, (3) a

reasonable royalty representing a measure of the plaintiff’s damages, (4) attorney’s fees, and (5)

costs.

                                  THIRD CLAIM FOR RELIEF
                                    REVERSE CONFUSION

         80.    Plaintiff incorporates the allegations contained in the preceding paragraphs as if

set forth at length here.

         81.    At bar the consumer will believe that the plaintiff’s mark is the source of the

defendant’s goods.

         82.    Defendant produces low quality action figures, and cheap animation. Plaintiff

produces ultra-high quality figures and anime.

         83.    Being associated with the defendant seriously damages plaintiff’s brand.

         84.    Consumers have believed, and may believe in the future, that the plaintiff is an

unauthorized infringer, and the defendant’s use of the mark has injured plaintiff’s reputation and

impaired its good will.

         85.    Defendant intentionally set out to cause reverse confusion.

         86.    Defendant deliberately intended to push the plaintiff out of the market by flooding

the market with advertising.

         87.    Defendant knew or should have known of the plaintiff’s mark.

         88.    Defendant intended to copy the plaintiff.

         89.    Defendant failed to conduct a reasonably adequate trademark search.

         90.    Defendant is otherwise culpably disregarded the risk of reverse confusion.




                                                  14
           Case 1:19-cv-09523-AKH Document 1 Filed 10/16/19 Page 15 of 15



         91.    Plaintiff is also entitled to (1) an accounting of an infringer’s prof-its (i.e., money

the infringer made from the infringement), (2) the actual damages plaintiff sustained, (3) a

reasonable royalty representing a measure of the plaintiff’s damages, (4) attorney’s fees, and (5)

costs.

                                      PRAYER FOR RELIEF

         WHEREFORE, plaintiff prays for judgment against defendant, and awarding plaintiff as

follows:

           1.     restitution of defendant’s unlawful proceeds in excess of plaintiff’s
                  compensatory damages;

           2.     compensatory damages in an amount to be ascertained at trial;

           3.     a statutory damage award, including all penalties authorized by the Copyright
                  Act (17 U.S.C. §§ 504(c)(1), 504(c)(2));

           4.     plaintiff’s reasonable attorneys’ fees and costs incurred in this action (17 U.S.C.
                  § 505);

           5.     on the trademark claims: (1) an accounting of an infringer’s profits, (2) the actual
                  damages plaintiff sustained, (3) a reasonable royalty representing a measure of
                  the plaintiff’s damages, (4) plaintiff’s reasonable attorney’s fees, and (5) costs;

           6.     pre- and post-judgment interest to the extent allowable; and,

           7.     such other and further relief that the Court may deem just and proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury of all issues so triable.

Dated: October 16, 2019                           GARBARINI FITZGERALD P.C.
       New York, New York

                                            By:
                                                  Richard M. Garbarini (RG 5496)




                                                    15
